TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00410-CV




                       In re Alex E. Jones and Free Speech Systems, LLC




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relators’ motion for temporary relief is also denied.



                                             __________________________________________
                                             Gisela Triana, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: July 14, 2022